Exhibit 10.4

GUARANTY

THIS GUARANTY (this “Guaranty”) is executed as of July 14, 2011 by CARTER
VALIDUS/OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Carter
Validus”), and CARTER AND ASSOCIATES, L.L.C., a Georgia limited liability
company (“Carter and Associates”) (collectively, together with any permitted
successors and assigns, “Guarantor”), for the benefit of GOLDMAN SACHS
COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership (together with
its successors and assigns, “Lender”).

W I T N E S S E T H

WHEREAS, Lender has agreed to make a loan (the “Loan”) to DC-3300 ESSEX, LLC, a
Delaware limited liability company (“Borrower”), in the original principal
amount of $16,000,000.00 (the “Loan Amount”), pursuant to that certain Loan
Agreement, dated as of the date hereof, by and between Borrower and Lender (the
“Loan Agreement”);

WHEREAS, to evidence the Loan, Borrower has executed and delivered to Lender a
promissory note, dated as of the date hereof, in the original principal amount
of the Loan Amount (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Note”), and Borrower
has or will become indebted, and may from time to time become further indebted,
to Lender with respect to the Loan;

WHEREAS, Lender requires as a condition to making the Loan that Guarantor agrees
to unconditionally guaranty for the benefit of Lender and its successors and
assigns, the full and timely payment and performance of the Guaranteed
Obligations (as hereinafter defined);

WHEREAS, Guarantor directly and/or indirectly owns an interest in Borrower and
will derive substantial economic benefit from the making of the Loan by Lender
to Borrower; and

WHEREAS, Guarantor has agreed to execute and deliver this Guaranty in order to
induce Lender to make the Loan.

NOW, THEREFORE, to induce Lender to make the Loan to Borrower and in
consideration for the substantial benefit Guarantor will derive from the making
of the Loan and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligations. Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Lender the full and timely payment and performance
of all of the Guaranteed Obligations as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby absolutely, irrevocably and unconditionally covenants and
agrees that it is liable for the Guaranteed Obligations as primary obligor.

 

GUARANTY – Page 1



--------------------------------------------------------------------------------

1.2 Definitions of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means all obligations and liabilities of Borrower pursuant to
Section 9.19(b) of the Loan Agreement.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute and continuing
guaranty of payment and not a guaranty of collection. No exculpatory language
contained in any of the other Loan Documents shall in any event or under any
circumstances modify, qualify or affect the personal recourse obligations and
liabilities of Guarantor hereunder. This Guaranty may not be revoked by
Guarantor and shall continue to be effective with respect to the Guaranteed
Obligations arising or created after any attempted revocation by Guarantor and,
if Guarantor is a natural person, after Guarantor’s death, in which event this
Guaranty shall be binding upon Guarantor’s estate and Guarantor’s legal
representatives and heirs. It is the intent of Guarantor and Lender that the
obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that so long as any portion of
the Indebtedness shall be outstanding, such obligations and liabilities shall
not be discharged or released in whole or in part, by any act or occurrence
(including, without limitation, the fact that at any time or from time to time
the Indebtedness or the Guaranteed Obligations may be increased or reduced)
which might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of Guarantor. This Guaranty may be enforced by
Lender and any subsequent holder of the Note or any part thereof and shall not
be discharged by the assignment or negotiation of all or any part of the Note.

1.4 Joint and Several Liability. Notwithstanding anything to the contrary, if
Guarantor is comprised of more than one Person, the obligations and liabilities
of each such Person under this Guaranty shall be joint and several.

1.5 Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder shall not
be reduced, discharged or released because or by reason of any existing or
future set-off, offset, claim or defense of any kind or nature which Borrower,
Guarantor or any other Person has or may hereafter have against Lender or
against payment of the Indebtedness or the Guaranteed Obligations, whether such
set-off, offset, claim or defense arises in connection with the Guaranteed
Obligations or otherwise.

1.6 No Duty to Pursue Others; No Duty to Mitigate. It shall not be necessary for
Lender (and Guarantor hereby waives any rights which Guarantor may have to
require Lender) to take any action, obtain any judgment or file any claim prior
to enforcing this Guaranty, including, without limitation, to (i) institute suit
or otherwise enforce Lender’s rights, or exhaust its remedies, against Borrower
or any other Person liable on all or any part of the Indebtedness or the
Guaranteed Obligations, or against any other Person, (ii) enforce Lender’s
rights, or exhaust any remedies available to Lender, against any collateral
which shall ever have been given to secure all or any part of the Indebtedness
or the Guaranteed Obligations, (iii) join Borrower or any other Person liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty or
(iv) resort to any other means of obtaining payment of all or any part of the
Indebtedness or the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

 

GUARANTY – Page 2



--------------------------------------------------------------------------------

1.7 Payment by Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid or performed when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due thereon to Lender. Amounts not paid when due
hereunder shall accrue interest at the Default Rate, unless such amounts already
include interest at the Default Rate pursuant to the terms of the other Loan
Documents. Such demands may be made at any time coincident with or after the
time for payment of all or any part of the Guaranteed Obligations and may be
made from time to time with respect to the same or different Guaranteed
Obligations.

1.8 Application of Payments. If, at any time, there is any Indebtedness or
obligations of Borrower to Lender which is not guaranteed by Guarantor, Lender,
without in any manner impairing its rights hereunder, may, at its option, apply
all amounts realized by Lender from any collateral or security held by Lender
first to the payment of such unguaranteed Indebtedness or obligations, with the
remaining amounts, if any, to then be applied to the payment of the Indebtedness
or obligations guaranteed by Guarantor.

1.9 Waivers.

(a) Guarantor hereby assents to all of the terms and agreements heretofore or
hereafter made by Borrower with Lender (including, without limitation, the
provisions of the Loan Documents) and hereby waives diligence, presentment,
protest, demand on Borrower for payment or otherwise, filing of claims,
requirement of a prior proceeding against Borrower and all notices (other than
notices expressly provided for hereunder or required to be delivered under
applicable law), including, without limitation, notice of:

(i) the acceptance of this Guaranty;

(ii) the present existence or future incurring of all or any part of the
Indebtedness, or any future change to the time, manner or place of payment of,
or in any other term of all of any part of the Indebtedness or the Guaranteed
Obligations;

(iii) any amendment, modification, replacement or extension of any of the Loan
Documents;

(iv) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory note
or other documents arising under the Loan Documents or in connection with the
Property;

(v) Lender’s transfer, participation, componentization or other disposition of
all or any part of the Loan or this Guaranty, or an interest therein;

 

GUARANTY – Page 3



--------------------------------------------------------------------------------

(vi) the sale or foreclosure (or posting or advertising for sale or
foreclosure), or assignment-in-lieu of foreclosure, of any collateral for the
Guaranteed Obligations;

(vii) any protest, proof of non-payment or default by Borrower, or the
occurrence of a breach or an Event of Default, or the intent to accelerate or of
acceleration in relation to any instrument relating to the Indebtedness or the
Guaranteed Obligations;

(viii) the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Indebtedness or the Guaranteed Obligations,
or any part thereof; or

(ix) any other action at any time taken or omitted to be taken by Lender
generally and any and all demands and notices of every kind in connection with
this Guaranty, the other Loan Documents and any other documents or agreements
evidencing, securing or relating to the Indebtedness or the Guaranteed
Obligations, or any part thereof.

(b) Guarantor hereby waives any and all rights it may now or hereafter have to,
and covenants and agrees that it shall not at any time, insist upon, plead or in
any manner whatsoever claim or take the benefit or advantage of, any and all
appraisal, valuation, stay, extension, marshaling-of-assets or redemption laws,
or right of homestead or exemption, whether now or at any time hereafter in
force, that may delay, prevent or otherwise affect the performance by Guarantor
of its obligations under, or the enforcement by Lender of, this Guaranty.
Guarantor hereby further waives any and all rights it may now or hereafter have
to, and covenants and agrees that it shall not, set up or claim any defense,
counterclaim, cross-claim, set-off, offset, right of recoupment or other
objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by Lender
hereunder, except for the defense of the actual timely performance of the
Guaranteed Obligations hereunder.

(c) Guarantor specifically acknowledges and agrees that the waivers made by it
in this Section and in the other provisions of this Guaranty are of the essence
of the Loan transaction and that, but for this Guaranty and such waivers, Lender
would not make the Loan to Borrower.

1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained herein, Guarantor hereby unconditionally and
irrevocably waives, releases and abrogates any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating the Guarantor to the rights of Lender), to
assert any claim against or seek contribution, indemnification or any other form
of reimbursement from Borrower or any other Person liable for payment of any or
all of the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty or otherwise.

 

GUARANTY – Page 4



--------------------------------------------------------------------------------

1.11 Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at any time
all or any part of any payment at any time received by Lender from, or on behalf
of, Borrower or Guarantor under or with respect to this Guaranty is held to
constitute a Preferential Payment (as defined in Section 4.4), or if Lender is
required to rescind, restore or return all or part of any such payment or pay
the amount thereof to another Person for any reason (including, without
limitation, the insolvency, bankruptcy reorganization, receivership or other
debtor relief law or any judgment, order or decision thereunder), then the
Guaranteed Obligations hereunder shall, to the extent of the payment rescinded,
restored or returned, be deemed to have continued in existence notwithstanding
such previous receipt by Lender, and the Guaranteed Obligations hereunder shall
continue to be effective or reinstated, as the case may be, as to such payment
as though such previous payment to Lender had never been made.

1.12 Release of Carter and Associates. Notwithstanding anything to the contrary
contained in this Guaranty, for so long as Lender has evidence, in form and
substance reasonably satisfactory to Lender, that (i) the Net Worth of Carter
Validus is equal to or greater than $8,000,000, (ii) the Liquidity of such
entity is equal to or greater than $2,000,000 (collectively, the criteria under
subparagraphs (i) and (ii) sometimes hereinafter referred to as the “Minimum
Financial Criteria”) and (iii) such entity is otherwise reasonably acceptable to
Lender, Carter and Associates shall have no liability whatsoever under this
Guaranty and shall be deemed to be released and discharged from this Guaranty
during the period of time that Carter Validus satisfies the Minimum Financial
Criteria. At any point in time Carter Validus no longer satisfies the Minimum
Financial Criteria, Carter and Associates shall again be liable hereunder for
the Guaranteed Obligations. For purposes of this Section 1.12, (a) “Net Worth”
shall mean, as of a given date, (x) the total assets of Carter Validus as of
such date less (y) Carter Validus’ total liabilities as of such date, determined
in accordance with GAAP and (b) “Liquidity” shall mean unencumbered cash and
cash equivalents and marketable securities of Carter Validus, each valued in
accordance with GAAP. Notwithstanding the foregoing, the determination of Carter
Validus’ Net Worth and Liquidity shall specifically exclude the value of the
Property.

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT

REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS

2.1 Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. Guarantor hereby consents and agrees to each of the following and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected in any way by any of the
following, although without notice to or the further consent of Guarantor, and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) or defenses which Guarantor might otherwise have
as a result of or in connection with any of the following:

(a) Modifications. Any change in the time, manner or place of payment of all or
any part of the Indebtedness or the Guaranteed Obligations, or in any other term
thereof, or any renewal, extension, increase, alteration, rearrangement,
amendment or other modification to any provision of any of the Loan Documents or
any other document, instrument, contract or understanding between Borrower and
Lender or any other Person pertaining to the Indebtedness or the Guaranteed
Obligations.

 

GUARANTY – Page 5



--------------------------------------------------------------------------------

(b) Adjustment. Any adjustment, indulgence, forbearance, waiver, consent or
compromise that Lender might extend, grant or give to Borrower, Guarantor or any
other Person with respect to any provision of this Guaranty or any of the other
Loan Documents.

(c) Condition of Borrower or Guarantor. Borrower’s or Guarantor’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of their
respective assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of Borrower’s or
Guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, consolidation, merger arrangement, composition,
readjustment or the commencement of any other similar proceedings affecting
Borrower or Guarantor or any of the assets of either of them, including, without
limitation, (A) the release or discharge of Borrower from the payment and
performance of its obligations under any of the Loan Documents by operation of
law or (B) the impairment, limitation or modification of the liability of
Borrower, its partners or Guarantor, or of any remedy for the enforcement of
Lender’s rights, under this Guaranty or any of the other Loan Documents,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
of law or from the decision in any court.

(d) Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Loan Documents, or of any other document or agreement executed in
connection with the Indebtedness or the Guaranteed Obligations for any reason
whatsoever, including, without limitation, the fact that (i) the Indebtedness or
the Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Indebtedness or the Guaranteed Obligations, or
any part thereof, is ultra vires, (iii) the officers or representatives
executing the Loan Documents or any other document or agreement executed in
connection with the creating of the Indebtedness or the Guaranteed Obligations,
or any part thereof, acted in excess of their authority, (iv) the Indebtedness
or the Guaranteed Obligations, or any part thereof, violates applicable usury
laws, (v) Borrower or Guarantor has valid defenses, claims or offsets (whether
at law, in equity or by agreement) which render the Indebtedness or the
Guaranteed Obligations wholly or partially uncollectible, (vi) the creation,
performance or repayment of the Indebtedness or the Guaranteed Obligations, or
any part thereof (or the execution, delivery and performance of any document or
instrument representing the Indebtedness or the Guaranteed Obligations, or any
part thereof, or executed in connection with the Indebtedness or the Guaranteed
Obligations, or given to secure the repayment of the Indebtedness or the
Guaranteed Obligations, or any part thereof), is illegal, uncollectible, legally
impossible or unenforceable or (vii) any of the Loan Documents or any other
document or agreement executed in connection with the Indebtedness or the
Guaranteed Obligations, or any part thereof, has been forged or otherwise are
irregular or not genuine or authentic.

(e) Release of Obligors. Any compromise or full or partial release of the
liability of Borrower or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Loan Documents.

 

GUARANTY – Page 6



--------------------------------------------------------------------------------

(f) Release of Collateral; Other Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment by Lender (including,
without limitation, negligent, willful, unreasonable or unjustifiable
impairment) of, or failure to perfect or obtain protection of, any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Indebtedness or the Guaranteed
Obligations; or the taking or accepting of any other security, collateral or
guaranty or other assurance of payment for all or any part of the Indebtedness
or the Guaranteed Obligations.

(g) Offset. Any existing or future right of set-off, offset, claim, counterclaim
or defense of any kind or nature against Lender or any other Person, which may
be available to or asserted by Guarantor or Borrower.

(h) Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Borrower
under any of the Loan Documents or Guarantor under this Guaranty.

(i) Event of Default. The occurrence of any Event of Default or any potential
Event of Default under any of the Loan Documents, whether or not Lender has
exercised any of its rights and remedies under the Loan Documents upon the
happening of any such Event of Default or potential Event of Default.

(j) Actions Omitted. The absence of any action to enforce any of Lender’s rights
under the Loan Documents or available to Lender at law, equity or otherwise, to
recover any judgment against Borrower or to enforce a judgment against Borrower
under any of the Loan Documents.

(k) Other Circumstances. Any other circumstance which might otherwise constitute
a legal or equitable discharge or defense of a guarantor generally, it being the
unambiguous and unequivocal intention of Guarantor and Lender that the liability
of Guarantor hereunder shall be direct and immediate and that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Guaranteed Obligations.

2.2 Indebtedness or Other Obligations of Guarantor. If Guarantor is or becomes
liable for any Indebtedness owed by Borrower to Lender by endorsement or
otherwise than under this Guaranty such liability shall not be in any manner
impaired or affected by this Guaranty and the rights of Lender hereunder shall
be cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any right or remedy under any other instrument or at law
or in equity, including the making of multiple demands hereunder. Further,
without in any way diminishing or limiting the generality of the foregoing, it
is specifically understood and agreed that this Guaranty is given by Guarantor
as an additional guaranty to any and all guarantees as may heretofore have been
or

 

GUARANTY – Page 7



--------------------------------------------------------------------------------

may hereafter be executed and delivered by Guarantor in favor of Lender, whether
relating to the obligations of Borrower under the Loan Documents or otherwise,
and nothing herein shall ever be deemed to replace or be in-lieu of any other
such previous or subsequent guarantees.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties. To induce Lender to enter into the Loan
Documents and extend credit to Borrower, Guarantor hereby represents and
warrants to Lender that, on the date hereof and during the duration of this
Guaranty:

(a) Due Formation, Authorization and Enforceability. Guarantor is duly organized
and validly existing under the laws of the jurisdiction of its incorporation or
formation, as the case may be, and has full power and legal right to execute and
deliver this Guaranty and to perform under this Guaranty and the transactions
contemplated hereunder. Guarantor has taken all necessary action to authorize
the execution, delivery and performance of this Guaranty and the transactions
contemplated hereunder. This Guaranty has been duly authorized, executed and
delivered by Guarantor and constitutes a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms.

(b) Benefit to Guarantor. Guarantor hereby acknowledges that Lender would not
make the Loan but for the personal liability undertaken by Guarantor under this
Guaranty. Guarantor (i) is an affiliate of Borrower, (ii) has received, or will
receive, direct and/or indirect benefit from the making of the Loan to Borrower
and (iii) has received, or will receive, direct and/or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.

(c) Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower and is
familiar with the value of any and all collateral granted, or intended to be
granted, as security for the Indebtedness or the Guaranteed Obligations;
provided, however, Guarantor is not relying on such financial condition or such
collateral as an inducement to enter into this Guaranty.

(d) No Representation by Lender. Neither Lender nor any other Person has made
any representation, warranty or statement to Guarantor or to any other Person in
order to induce the Guarantor to execute this Guaranty.

(e) Solvency. Guarantor has not entered into this Guaranty with the actual
intent to hinder, delay or defraud any creditor. Guarantor received reasonably
equivalent value in exchange for the Guaranteed Obligations. Guarantor is not
presently insolvent, and the execution and delivery of this Guaranty will not
render Guarantor insolvent.

(f) No Conflicts. The execution and delivery of this Guaranty by Guarantor, and
the performance of transactions contemplated hereunder do not and will not
(i) conflict with or violate any Legal Requirements or any governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities (including Environmental Laws) affecting
Guarantor or any of its assets or property, (ii) conflict with, result

 

GUARANTY – Page 8



--------------------------------------------------------------------------------

in a breach of, or constitute a default (including any circumstance or event
which would be a default but for the lack of due notice or lapse of time or
both) under any of the terms, conditions or provisions of any of Guarantor’s
organizational documents or any agreement or instrument to which Guarantor is a
party, or by which Guarantor or its assets or property are bound or (iii) result
in the creation or imposition of any Lien on any of Guarantor’s assets or
property.

(g) Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor’s knowledge after due and diligent
inquiry, threatened against Guarantor in any court or by or before any other
Governmental Authority, in each case, which might have consequences that would
materially and adversely affect the performance of Guarantor’s obligations and
duties under this Guaranty. There are no outstanding or unpaid judgments against
Guarantor.

(h) Consents. No consent, approval, authorization, order or filings of or with
any court or Governmental Authority is required for the execution, delivery and
performance by Guarantor of, or compliance by Guarantor with, this Guaranty or
the consummation of the transactions contemplated hereunder, other than those
which have been obtained by Guarantor.

(i) Compliance. Guarantor is not in default or violation of any regulation,
order, writ, injunction, decree or demand of any Governmental Authority, the
violation or default of which might have consequences that would materially and
adversely affect the condition (financial or otherwise) or business of Guarantor
or might have consequences that would materially and adversely affect its
performance hereunder.

(j) Financial Information. All financial data that have been delivered to Lender
with regard to Guarantor (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of Guarantor as of
the date of such reports and (iii) have been prepared in accordance with GAAP
throughout the periods covered, except as may be explicitly disclosed therein.

(k) No Defenses. This Guaranty and the obligations of Guarantor hereunder are
not subject to, and Guarantor has not asserted, any right of rescission, offset,
counterclaim, cross-claim, recoupment or affirmative or other defense of any
kind and neither the operation of any of the terms of this Guaranty nor the
exercise of any right hereunder will render the Guaranty unenforceable in whole
or in part.

(l) Tax Filings. Guarantor has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and has
paid, or has made adequate provision for the payment of, all federal, state and
local taxes, charges and assessments payable by Guarantor. Guarantor reasonably
believes that its tax returns properly reflect the incomes and taxes of
Guarantor for the periods covered thereby.

(m) No Bankruptcy Filing. Guarantor is not and has never been a debtor in any
voluntary or involuntary state or federal bankruptcy, insolvency or similar
proceeding. Guarantor is contemplating neither the filing of a petition under
any state or federal bankruptcy or insolvency laws nor the liquidation of its
assets or property and Guarantor does not have any knowledge (after due and
diligent inquiry) of any Person contemplating the filing of any such petition
against it.

 

GUARANTY – Page 9



--------------------------------------------------------------------------------

(n) No Change in Facts or Circumstances; Full and Accurate Disclosure. There has
been no material adverse change in any condition, fact, circumstance or event,
and there is no fact or circumstance presently known to Guarantor which has not
been disclosed to Lender, in each case that would make the financial statements
or other documents submitted in connection with the Loan or this Guaranty
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects, or might have consequences that
would materially and adversely affect, Guarantor or its business, operations or
conditions (financial or otherwise).

(o) Embargoed Person. (i) None of the funds or other assets of Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (ii) no Embargoed Person has any interest of any nature
whatsoever in Guarantor (whether directly or indirectly) and (iii) none of the
funds of Guarantor have been derived from any unlawful activity. Notwithstanding
anything to the contrary contained herein, the representations and warranties
contained in this subsection shall survive in perpetuity.

(p) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Guarantor, and to the best of Guarantor’s knowledge after due and diligent
inquiry, each Person owning an interest in Guarantor: (a) is not currently
identified on the OFAC List and (b) is not a Person with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of any Legal Requirement. Guarantor has
implemented procedures, and will consistently apply such procedures throughout
the term of the Loan and the existence of this Guaranty, to ensure the foregoing
representations and warranties remain true and correct during the term of the
Loan and the existence of this Guaranty.

(q) Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1 Subordination of Guarantor’s Conditional Rights. As used herein, the term
“Guarantor’s Conditional Rights” shall mean any and all debts and liabilities of
Borrower owed to Guarantor, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Borrower thereon be
direct, contingent, primary, secondary, several, joint and several or otherwise,
and irrespective of whether such debts or liabilities be evidenced by note,
contract, open account or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been or
may hereafter be created or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor’s Conditional Rights shall include,
without limitation, all rights and claims of Guarantor for subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of Lender against Borrower or any security or
collateral

 

GUARANTY – Page 10



--------------------------------------------------------------------------------

which Lender now has or may hereafter acquire, whether or not such claim, remedy
or right arises in equity or under contract, statute (including the Bankruptcy
Code or any successor or similar statute) or common law, by any payment made
hereunder or otherwise, including, without limitation, the right to take or
receive from Borrower, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim or
other rights, against Borrower, as a result of Guarantor’s payment of all or any
portion of the Guaranteed Obligations or otherwise.

4.2 Liens Subordinate; Standstill. Notwithstanding any other provision of this
Guaranty to the contrary, until the payment and performance in full of the
Indebtedness, Guarantor hereby agrees that (i) all Guarantor’s Conditional
Rights and any and all liens, security interests, judgment liens, charges or
other encumbrances upon Borrower’s assets securing payment of the Guarantor’s
Conditional Rights shall be and remain, at all times, inferior and subordinate
in all respects to the payment and performance in full of the Indebtedness and
any and all liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Indebtedness,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach, (ii) Guarantor shall not be
entitled to, and shall not, receive or collect, directly or indirectly, from
Borrower or any other Person any amount pursuant to or in satisfaction of any of
the Guarantor’s Conditional Rights and (iii) Guarantor shall not, without the
prior written consent of Lender, (x) exercise or enforce any creditor’s right it
may have against Borrower in respect of any of the Guarantor’s Conditional
Rights or (y) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including, without
limitation, the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Borrower held by Guarantor.

4.3 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right and authority, either
in its own name or as an attorney-in-fact for Guarantor, to prove its claim in
any such proceeding and to take such other steps as may be necessary so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments which would otherwise be
payable pursuant to or in satisfaction of any of the Guarantor’s Conditional
Rights. Guarantor hereby assigns any and all such dividends and payments to
Lender. Should Lender receive, for application against the Guaranteed
Obligations, any dividend or payment which is otherwise payable to Guarantor and
which, as between Borrower and Guarantor, shall constitute a credit against any
of the Guarantor’s Conditional Rights, then, upon payment and performance in
full of the Indebtedness and the Guaranteed Obligations, Guarantor shall become
subrogated to the rights of Lender to the extent that such payments to Lender
with respect to, or in satisfaction of, such Guarantor’s Conditional Rights have
contributed toward the liquidation of the Guaranteed Obligations and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have remained unpaid had Lender not received such
dividends or payments upon the Guarantor’s Conditional Rights.

 

GUARANTY – Page 11



--------------------------------------------------------------------------------

4.4 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty on account of any of the
Guarantor’s Conditional Rights and either (i) such amount is paid to Guarantor
at any time when any part of the Indebtedness or the Guaranteed Obligations
shall not have been paid or performed in full or, (ii) regardless of when such
amount is paid to Guarantor, any payment made by, or on behalf of, Borrower to
Lender is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid by Lender or paid over to a trustee, receiver
or any other Person, whether under any bankruptcy act or otherwise (such
payment, a “Preferential Payment”), then such amount paid to Guarantor shall be
held in trust for the benefit of Lender and shall forthwith be paid to Lender to
be credited and applied upon the Indebtedness or the Guaranteed Obligations,
whether matured or unmatured, in such order as Lender, in its sole and absolute
discretion, shall determine. To the extent that any of the provisions of this
Article 4 shall not be enforceable, Guarantor agrees that until such time as the
Indebtedness and the Guaranteed Obligations have been paid and performed in full
and the period of time has expired during which any payment made by Borrower to
Lender may be determined to be a Preferential Payment, all of the Guarantor’s
Conditional Rights, to the extent not validly waived, shall be subordinate to
Lender’s right to full payment and performance of the Indebtedness and the
Guaranteed Obligations and Guarantor shall not enforce any of the Guarantor’s
Conditional Rights during such period.

ARTICLE 5

MISCELLANEOUS

5.1 Lender’s Benefit; No Impairment of Loan Documents. This Guaranty is for the
benefit of Lender and its successors and assigns and nothing contained herein
shall impair, as between Borrower and Lender, the obligations of Borrower under
the Loan Documents. Lender and its successors and assigns shall have the right
to assign, in whole or in part, this Guaranty and the other Loan Documents to
any Person and to participate all or any portion of the Loan, including, without
limitation, any servicer or trustee in connection with a Securitization.

5.2 Successors and Assigns; Binding Effect. This Guaranty shall be binding upon
Guarantor and its heirs, executors, legal representatives, successors and
assigns, whether by voluntary action of the parties or by operation of law.
Notwithstanding anything to the contrary herein, Guarantor may in no event
delegate or transfer its obligations under, or be released from, this Guaranty,
except in accordance with the terms of the Loan Agreement and this Guaranty.

5.3 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of or by Borrower or any interest in Borrower.

5.4 Costs and Expenses. If Guarantor should breach or fail to timely perform any
provision of this Guaranty, Guarantor shall, immediately upon demand by Lender,
pay to Lender any and all costs and expenses (including court costs and
attorneys’ fees and expenses) incurred by Lender in connection with the
enforcement hereof or the preservation of Lender’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

 

GUARANTY – Page 12



--------------------------------------------------------------------------------

5.5 Not a Waiver; No Set-Off. The failure of any party to enforce any right or
remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against such party,
nor excuse any other party from its obligations hereunder, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Guaranty, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Guaranty or
to declare a default for failure to effect prompt payment of any such other
amount. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce any of the Indebtedness or the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense of any kind or nature
which Guarantor has or may hereafter have against Borrower or Lender shall be
available hereunder to Guarantor.

5.6 PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR AGREEMENTS
AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM
SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE
TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.

5.7 No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by Lender, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to, or demand
on, Guarantor, shall entitle Guarantor to any other or future notice or demand
in the same, similar or other circumstances.

5.8 Separate Remedies. Each and all of Lender’s rights and remedies under this
Guaranty and each of the other Loan Documents are intended to be distinct,
separate and cumulative and no such right or remedy herein or therein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to Lender.

5.9 Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

5.10 Number and Gender. All references to sections and exhibits are to sections
and exhibits in or to this Guaranty unless otherwise specified. Unless otherwise
specified, the words “hereof,” “herein,” “hereby,” “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision, article, section or other subdivision
of this Guaranty. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms and
the singular form of nouns and pronouns shall include the plural and vice versa.

 

GUARANTY – Page 13



--------------------------------------------------------------------------------

5.11 Headings. The Section headings in this Guaranty are included in this
Guaranty for convenience of reference only and shall not constitute a part of
this Guaranty for any other purpose.

5.12 Recitals. The recitals and introductory paragraphs of this Guaranty are
incorporated herein, and made a part hereof, by this reference.

5.13 Counterparts. This Guaranty may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

5.14 Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Guaranty, as the case may be, in a written notice to the other parties to this
Guaranty in the manner provided for in this Section). A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.

 

If to Lender:

   Goldman Sachs Commercial Mortgage Capital, L.P.    6011 Connection Drive,
Suite 550    Irving, Texas 75039    Attention: Michael Forbes

and to:

   Goldman Sachs Mortgage Company    200 West Street    New York, New York 10282
   Attention: Daniel Bennett and J. Theodore Borter

with a copy to:

   Winstead PC    5400 Renaissance Tower    1201 Elm Street    Dallas, Texas
75270­2199    Attention: Brian S. Short, Esq.

If to Guarantor:

   Carter/Validus Operating Partnership, LP    4211 West Boy Scout Boulevard   
Suite 500    Tampa, Florida 33607

and to:

   Carter and Associates, L.L.C.    4211 West Boy Scout Boulevard    Suite 500
   Tampa, Florida 33607

 

GUARANTY – Page 14



--------------------------------------------------------------------------------

with a copy to:

   GrayRobinson, P.A.    201 North Franklin Street    Suite 2200    Tampa,
Florida 33602    Attention: Stephen Kussner, Esq.

5.15 GOVERNING LAW.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN ANY
ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. GUARANTOR HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND (ii) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

5.16 TRIAL BY JURY. GUARANTOR, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY DO SO,
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

5.17 Brokers and Financial Advisors. Guarantor hereby represents that none of
Borrower, Guarantor or any of their respective affiliates has dealt with any
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Agreement and/or the
other Loan Documents. Guarantor agrees to indemnify and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
in any way relating to or arising from a claim by any Person that such Person
acted on behalf of Borrower, Guarantor or any of their respective affiliates in
connection with the transactions contemplated in this Agreement and/or the other
Loan Documents. The provisions of this Section shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.

 

GUARANTY – Page 15



--------------------------------------------------------------------------------

5.18 Minimum Net Worth and Liquidity. From and after such date that Carter
Validus satisfies the Minimum Financial Criteria and Carter and Associates is
released from liability under this Guaranty in accordance with Section 1.12
herein, Carter Validus shall continue to satisfy the Minimum Financial Criteria
so long as the Guaranteed Obligations remain outstanding.

5.19 Joint and Several Liability. If Guarantor is comprised of more than one
Person, the obligations and liabilities of each such Person hereunder are joint
and several.

 

GUARANTY – Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty all as of the day
and year first above written.

 

GUARANTOR:

CARTER/VALIDUS OPERATING PARTNERSHIP, LP,

a Delaware limited partnership

By:  

CARTER VALIDUS MISSION CRITICAL REIT, INC.,

a Maryland corporation, its General Partner

 

By:

 

/s/ Todd Sakow

   

Name:

 

Todd Sakow

   

Title:

 

Chief Financial Officer

[Signatures of Guarantor continue on next page.]

 

GUARANTY – Signature Page



--------------------------------------------------------------------------------

GUARANTOR:

CARTER AND ASSOCIATES, L.L.C.,

a Georgia limited liability company

By:  

CARTER & ASSOCIATES ENTERPRISES, INC.,

a Georgia corporation

 

By:

 

/s/ Robert E. Peterson

   

Name:

 

Robert E. Peterson

   

Title:

 

Chairman and Chief Executive

Officer

 

GUARANTY – Signature Page